Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17/361,094 has a total 20 claims pending in the application; there are 3 independent claims and 17 dependent claims all of which are ready for examination by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,048,740. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose generating new node profiles using information from electronic activities.
17/361,094
11,048,740
Claim 1. A method comprising: maintaining, by one or more processors, a plurality of node profiles corresponding to a plurality of unique entities, each node profile including a plurality of fields, each field of the plurality of fields including one or more value data structures, each value data structure of the one or more value data structures including a value and one or more entries corresponding to respective one or more data points that include the value of the value data structure; accessing, by the one or more processors, a plurality of electronic activities transmitted or received via electronic accounts associated with one or more data source providers, the one or more processors configured to update the plurality of node profiles using the plurality of electronic activities; identifying, by the one or more processors, a first email address of a sender and one or more second email addresses of respective recipients of an electronic activity of the plurality of electronic activities; identifying, by the one or more processors, that the first email address matches a value of a field of a first node profile of the plurality of node profiles; linking, by the one or more processors, the electronic activity to the first node profile; determining, by the one or more processors, that a second email address of a respective recipient of the electronic activity does not match any value of a particular field of any of the plurality of node profiles; determining, by the one or more processors, using one or more additional values identified from the electronic activity, that the electronic activity cannot be matched to any node profile associated with the respective recipient based on a matching policy; and generating, by the one or more processors, responsive to determining that the electronic activity cannot be matched to any node profile associated with the respective recipient, a new node profile including the second email address of the respective recipient as a value of the particular field of the new node profile.












Claims 2-20
Claim 1. A method comprising: maintaining, by one or more processors, a plurality of node profiles corresponding to a plurality of unique entities, each node profile of the plurality of node profiles including one or more node field-value pairs, each node field-value pair of the one or more node field-value pairs associated with a corresponding field and a node field value; accessing, by the one or more processors, data of a plurality of electronic activities transmitted or received via electronic accounts associated with one or more data source providers, the one or more processors configured to update the plurality of node profiles using the data of the plurality of electronic activities; identifying, by the one or more processors, a first email address of a sender and one or more second email addresses of one or more recipients of an electronic activity of the plurality of electronic activities; identifying, by the one or more processors, that the first email address matches a value of a field of a first node profile of the plurality of node profiles; storing, by the one or more processors, in one or more data structures, an association between the electronic activity and the first node profile; determining, by the one or more processors, that a second email address of a respective recipient of the one or more recipients of the electronic activity does not match any value of an email address field of any of the plurality of node profiles; determining, by the one or more processors, using one or more additional values identified from the electronic activity, that the electronic activity cannot be matched to any node profile associated with the respective recipient based on a matching policy; generating, by the one or more processors, responsive to determining that the electronic activity cannot be matched to any node profile associated with the respective recipient, a new node profile including the second email address of the respective recipient as a first value of the email address field of the new node profile; identifying, by the one or more processors, using data of at least one second electronic activity identifying the second email address, a candidate node profile of the plurality of node profiles to which the second email address can be assigned as a new value to a corresponding email address field of the candidate node profile; and assigning, by the one or more processors, responsive to identifying that the candidate node profile of the plurality of node profiles to which the second email address can be assigned as the new value, the second email address as the new value to the email address field of the candidate node profile.

Claims 2-20


Allowable Subject Matter
Claims 1-20 in the condition for allowance. However, applicant representative required to file Terminal Disclaimer to overcome the double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 8, 2022
/THU N NGUYEN/Examiner, Art Unit 2154